Citation Nr: 0802672	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1997, for the grant of a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for schizophrenia, 
then rated as 30 percent disabling.

In a January 1999 rating decision, the RO increased the 
rating for schizophrenia from 30 to 50 percent, effective 
September 15, 1997.  In an August 1999 decision, the Board 
denied the veteran's claim for a further increase in the 
rating for schizophrenia.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

A November 1999 Court Order granted the VA Secretary's Motion 
for Partial Remand and to Stay Further Proceedings, vacating 
the August 1999 Board decision, and remanding the matter for 
additional action consistent with the Secretary's Motion.  In 
August 2000, the Board remanded the matter for additional 
development.

In an August 2001 rating decision, the RO increased the 
rating for schizophrenia from 50 to 70 percent disabling, 
effective September 15, 1997; and granted entitlement to 
TDIU, effective September 15, 1997. 

In May 2003, the RO denied the veteran's claim for an 
effective date earlier than September 15, 1997 for the award 
of a 70 percent disability rating for schizophrenia.  The 
Board remanded the claims for additional development in 
August 2004.

In September 2006, the Board denied a rating in excess of 70 
percent for PTSD, and assigned an earlier effective date of 
July 19, 1994, for the assignment of a 70 percent rating for 
schizophrenia.  

The veteran again appealed the decision to the Court.  In 
August 2007, the parties submitted a Joint Motion for Partial 
Remand and to Stay Proceedings on the basis that the Board 
decision failed to address the issue of entitlement to an 
effective date earlier than September 15, 1997, for the grant 
of TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2001 rating decision, the RO granted the veteran 
an increased, 70 percent, disability rating for service-
connected schizophrenia; and granted entitlement to TDIU, 
effective September 15, 1997.  In August 2002, the RO 
received the veteran's notice of disagreement regarding 
entitlement to an earlier effective date for the grant of 
TDIU.  The veteran contends that his is entitled to an 
effective date of June 6, 1994, the date a decision of the 
Social Security Administration granted him disability 
insurance benefits.  Where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case (SOC), and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, an SOC addressing this 
issue must be issued to the veteran.

The veteran's attorney notes that the claims file includes 
some records which were written in Spanish, with no 
accompanying English translation.  The attorney should 
identify any such records and, if the attorney does so, 
written translations should be made and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his attorney an 
additional letter with respect to the 
earlier effective date claim which 
complies with the VA notification and duty 
to assist requirements.  The letter should 
include notice of the type of information 
required to assign an effective date prior 
to September 15, 1997, for the award of 
TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.

2.  Request that the veteran's attorney 
identify any documents in the claims file 
written in Spanish with no English 
translation and, if any such documents are 
identified, obtain written translations 
and associate them with the claims file.

3.  Then, issue a statement of the case 
addressing the August 2001 RO decision 
wherein the RO assigned an effective date 
of September 15, 1997 for the grant of 
TDIU.  Advise the veteran and his attorney 
of the need to timely file a substantive 
appeal if appellate review is desired.  
If, and only if, a timely substantive 
appeal on the aforementioned issue is 
filed, should this claim be returned to 
the Board.  See 38 U.S.C.A. §§ 7104(a), 
7105A.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

